 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                  Case No. 19cv1822-JAH (KSC)
     D.C. RANDALL, JR.,
11                                                  ORDER GRANTING JOINT
                                       Plaintiff,
12          v.                                      MOTION TO DISMISS

13   BAYVIEW LOAN SERVICING, LLC,
     a Delaware limited liability corporation;
14   and, DOES 1 to 10, inclusive,
15                                Defendants.
16

17         On February 26, 2020, Plaintiff, D.C. Randall, Jr., and Defendants, Bayview
18   Loan Servicing, LLC, and Does 1 through 10, filed a joint motion to dismiss this case
19   with prejudice. [Doc. No. 4].
20         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
21   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
22   in connection with this action.
23         IT IS SO ORDERED.
24

25

26   Dated: February 27, 2020
27                                                   __________________________
                                                     Hon. John A. Houston
28                                                   United States District Judge
